 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EVERETT HOLLAND,                                  No. 1:16-cv-01271-DAD-GSA
12                      Plaintiff,
13          v.                                         ORDER DECLINING TO ADOPT FINDINGS
                                                       AND RECOMMENDATIONS REGARDING
14   C. SCHUYLER, et al.,                              DISMISSAL OF ACTION FOR FAILURE TO
                                                       STATE A CLAIM
15                      Defendants.
16                                                     (Doc. No. 24)

17

18          Plaintiff Everett Holland is a state prisoner proceeding pro se with this civil rights action

19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 26, 2016, defendants removed this case from Kern County Superior Court.

22   (Doc. No. 1.) On August 22, 2017, the assigned magistrate judge screened the complaint and

23   dismissed it for failure to state a claim with leave to amend. (Doc. No. 13.) On November 20,

24   2017, plaintiff filed his first amended complaint. (Doc. No. 20 (“FAC”).) On February 12, 2018,

25   the magistrate judge screened plaintiff’s FAC and issued findings and recommendations,

26   recommending that this action be dismissed with prejudice due to plaintiff’s failure to state a

27   cognizable § 1983 claim. (Doc. No. 24.) The findings and recommendations were served on

28   plaintiff and contained notice that objections thereto were to be filed within fourteen days. (Id.)
                                                      1
 1   On March 5, 2018, plaintiff filed objections to the findings and recommendations. (Doc. No. 25.)

 2           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 3   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 4   including plaintiff’s objections, the court declines to adopt the findings and recommendations.

 5           In his FAC, plaintiff alleges as follows. On February 1, 2015, plaintiff was placed in

 6   administrative segregation by defendant Esmond after plaintiff stated that he did not have

 7   information to provide concerning prison officials’ investigation into an assault. (See Doc. No.

 8   24 at 3.) To justify plaintiff’s placement in administrative segregation, which was actually

 9   motivated by plaintiff’s failure to provide information helpful to prison official’s investigation of

10   an assault, defendant Esmond directed defendant Maciejewski to falsify a CDCR 115 disciplinary

11   charge alleging that plaintiff was discovered with a cut on his hand. (Id.) Plaintiff submitted a

12   Form 22 inmate request notifying prison authorities that the CDCR 115 disciplinary charge was

13   false. (Id.) Plaintiff contacted CDCR ombudsman Karin Ritcher, who confirmed that the

14   documents were falsified and so notified the prison administration. (Id.) Defendant Hunley then

15   served plaintiff with a second CDCR 115 disciplinary charge and threatened him with prosecution

16   if plaintiff went forward with his complaint regarding the false disciplinary charge. (Id.) A third

17   CDCR 115 disciplinary charge was issued to plaintiff, again under false pretext. (Id.) Plaintiff

18   alleges that defendants knew that the disciplinary charges leveled against him were based upon

19   false allegations. (Id.)

20           The findings and recommendations pending before the court concluded that: 1) plaintiff
21   did not state a cognizable due process claim concerning his placement in administrative

22   segregation; 2) plaintiff did not state a cognizable due process claim in connection with the

23   allegedly false prison disciplinary charges; 3) defendants’ threats of prosecution if he pursued his

24   complaints did not rise to the level of a constitutional violation; 4) plaintiff did not state a

25   cognizable conspiracy claim of under § 1983; and 5) given that plaintiff had failed to state any

26   cognizable claim under § 1983, the court should decline to exercise supplemental jurisdiction
27   over plaintiff’s Bane Act (California Civil Code § 52.1) claim. (See Doc. No. 24.)

28           However, neither the pending findings and recommendations (Doc. No. 24) nor the prior
                                                        2
 1   screening order (Doc. No. 13), addressed whether plaintiff had alleged a cognizable First

 2   Amendment retaliation claim. “Within the prison context, a viable claim of First Amendment

 3   retaliation entails five basic elements: (1) An assertion that a state actor took some adverse action

 4   against an inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4)

 5   chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not reasonably

 6   advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir.

 7   2005). Accord Watison v. Carter, 668 F.3d 1108, 1114–15 (9th Cir. 2012); Brodheim v. Cry, 584

 8   F.3d 1262, 1269 (9th Cir. 2009). The adverse action need not be an independent constitutional

 9   harm, and the “mere threat of harm can be an adverse action.” Watison, 668 F.3d at 1114.

10           In a case where the plaintiff is proceeding pro se, the court has an obligation to construe

11   the pleadings liberally. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is

12   to be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less

13   stringent standards than formal pleadings drafted by lawyers.”) (internal quotation marks and

14   citation omitted); Entler v. Gregoire, 872 F.3d 1031, 1038 (9th Cir. 2017). However, the court’s

15   liberal interpretation of a pro se complaint may not supply essential elements of a claim that are

16   not pled. Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992); Ivey v. Bd. of Regents of Univ. of

17   Alaska, 673 F.2d 266, 268 (9th Cir. 1982).

18           Here, plaintiff alleges in his FAC that he was served with additional CDCR 115 prison

19   disciplinary charges after he complained about being placed in administrative segregation without

20   justification. (Doc. No. 24 at 4.) Additionally, in his objections to the pending findings and
21   recommendations, plaintiff again contends that defendants threatened him with criminal

22   prosecution if he persisted with his complaints. (Doc. No. 25 at 3.) Such threats would appear to

23   be of a type that “would have chilled or silenced a person of ordinary firmness by alleging more

24   than minimal harms . . ..” Watison, 668 F.3d at 1115. Further, plaintiff alleged in his FAC that

25   the allegations in the prison disciplinary charges issued against him were false. (Doc. No. 20 at

26   4–6.) It is reasonable to infer from those allegations, if proven, that the bringing of the
27   disciplinary charges against plaintiff did not serve a legitimate penological purpose.

28   /////
                                                       3
 1          The undersigned will refer the matter back to the magistrate judge for further screening of

 2   the FAC to assess whether plaintiff has states a cognizable claim for retaliation in violation of the

 3   First Amendment and, if not, whether plaintiff should be granted further leave to amend to

 4   attempt to state such a claim.

 5          Accordingly,

 6          1.      The undersigned declines to adopt the February 12, 2018 findings and

 7                  recommendations (Doc. No. 24); and

 8          2.      This action is referred back to the magistrate judge for further screening in

 9                  accordance with this order.

10   IT IS SO ORDERED.
11
        Dated:     November 7, 2018
12                                                         UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
